DETAILED ACTION
This action is in response to an amendment filed on March 9, 2021 for the application of Colombo for a “Processing system, related integrated circuit and method for generating interrupt signals based on memory address” filed on February 28, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-18, and 20-26 are pending in the application. 
Claims 8-9 and 19 have been cancelled. 

Claims 21-26 have been added.

Claims 1, 10-13, 15, 17-18, and 20 have been amended.

Claims 1-7, 10-18, and 20-26 are allowed and have been renumbered 1-23 respectively. 
Specification

In view of the applicant’s amendments to the title of the invention, the previous objections have been withdrawn.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per independent claims 1, 18, 22, and 25, the examiner finds the novel and non obvious feature of claims, when read as whole to be determine whether the 
The closest prior art is Kangas et al. (U.S. PGPUB 20170192870), which was cited in the previous office action mailed on December 9, 2020.  
Kangas teaches determining whether the address indicated by the address signal belongs to a first address range ([0017]); and setting an error code of a first error signal to the error code of the error signal ([0016]-[0017]) when the address indicated by the address signal belongs to the first address range ([0026]) and (Fig. 4). However, Kangas or prior art fail to teach the above limitations as recited in claims 1, 18, 22, and 25. Therefore, the prior art does not teach the claimed invention as recited in independent claims 1, 18, 22, and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113